Citation Nr: 1801991	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-62 699	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for otitis media with scarring.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from November 1948 to May 1952.  The Veteran served in Korea and received the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, denying the claim for an increased rating for the otitis media disability currently on appeal.  

The Board notes that in his substantive appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing in July 2017.  In July 2017, the Veteran withdrew his request for a hearing.  

The appeal was previously remanded by the Board in September 2017, for further evidentiary development.  The matter is now again before the Board.  

Subsequent to the September 2017 Board remand, an October 2017 VA Report of General Information indicates the Veteran's request to withdraw his appeal as to the issue of otitis media, as he was receiving the maximum evaluation of 10 percent for his service-connected disability.  Thus, the Board finds that the Veteran withdrew the instant appeal.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1948 to May 1952.  

2.  On October 2, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


